Opinion issued April 10, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00310-CV
____________

EX PARTE BARRY BRENT SWARB, Applicant



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Applicant, Barry Brent Swarb, filed an application for writ of habeas corpus
in this Court.  He requests that we reduce his appeal bond.  The courts of appeals
have no original habeas corpus jurisdiction in criminal matters.  Dodson v. State, 988
S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no pet.); Ex parte Denby, 627
S.W.2d 435, 435 (Tex. App.--Houston [1st Dist.] 1981, orig. proceeding); Tex.
Gov't Code Ann. § 22.221 (Vernon Supp. 2003).  Therefore, we are without
jurisdiction to grant habeas corpus relief.
 Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.